DETAILED ACTION
This action is pursuant to the claims filed on February 18, 2020. Claims 47-66 are pending. Claims 1-46 are cancelled. A first action on the merits of claims 47-66 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 47 and claims 48-50, 52-56 & 58-59 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by de la Rama et al. (hereinafter ‘de la Rama’, U.S. PGPub. No. 2010/0076426).
In regards to independent claim 47 and claims 48, 50, 52-55 & 58-59, 
a catheter shaft comprising a proximal end and a distal end (a distal end of the catheter shaft 16 is shown in Fig. 2A; proximal end shown in Fig. 1), the catheter shaft defining a catheter shaft longitudinal axis extending between the proximal end and a distal end;
a flexible tip portion (electrode assembly 10) fixed adjacent to a distal end of the catheter shaft (assembly 10 is fixed to support member 18 of the distal end of the shaft 16), the flexible tip portion comprising a flexible framework comprising non-conductive material forming a plurality of electrode-carrying arms (the assembly 10 comprises spines 11 formed from shape memory alloy, [0032]; it is noted that insulative cover or material is necessary to separate the electrodes on the spines);
a plurality of microelectrodes mounted on the flexible framework (ring electrodes 12 are arranged in eight groups having four same sized electrodes in each of the groups as shown in Fig. 2A, thus meeting claims 48, 53-54 & 58) and forming a flexible, planar array of microelectrodes adapted to conform to tissue ([0031]: the distal ends of the spines 11 form an array of electrodes distributed over a substantially flat surface; note that the spines have a front side and a back side- when the array is in contact with the tissue, the front side and front portion of the ring electrodes are adapted to be in contact with the tissue while the portion of the ring electrodes on the back side are in non-contact with the tissue, thus meeting claim 59), wherein the flexible framework is configured to facilitate relative movement among at least some of the plurality of microelectrodes relative to other of the plurality of microelectrodes (the electrodes 12 are configured to move relative to each other especially during deployment from the sheath), and wherein the nonconductive material insulates each of the plurality of microelectrodes from other 
a proximal bushing (support member 18) mounted on the distal end of the catheter shaft, wherein a proximal portion of each of the electrode-carrying arms extends through the proximal bushing ([0035]).
In regards to claim 49, it is noted that the microelectrodes of de la Rama is capable of being configured for different diagnostic and/or therapeutic purposes as the claim is not specific to how these microelectrodes are coupled to a control system/power source.
In regard to claims 50-52, de la Rama discloses that each of the group of the plurality of groups of microelectrodes comprises a row of longitudinally-aligned microelectrodes aligned parallel to the catheter shaft longitudinal axis (note that in the collapsed compressed configuration, the spines 11 and its electrodes 12 are parallel to the longitudinal axis of the shaft 16). Furthermore, it is noted that the microelectrodes of de la Rama is capable of being configured for different diagnostic or therapeutic purposes as the claim is not specific to how these microelectrodes are coupled to a control system/power source.
In regards to claim 56, de la Rama discloses a shaft ring electrode mounted on a catheter shaft (electrodes 19 in Fig. 2A, [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over de la Rama as applied to claim 47 above, and further in view of Urman et al. (hereinafter ‘Urman’, U.S. PGPub. No. 2012/0172697).
In regards to claim 57, de la Rama discloses the invention substantially as claimed in claim 57 and discussed above.
However, de la Rama does not disclose a location sensor.
Urman discloses a catheter comprising a plurality of magnetic field location sensors (30 in Fig. 1A) disposed on the catheter ([0003], [0060]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the catheter of de la Rama and incorporate a magnetic field sensor as taught by Urman, thereby arriving at the claimed invention. Doing so allows for determining the location of the catheter relative to a frame of reference such as the body or within the heart of a patient during a treatment procedure ([0003],[0060]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 47-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 22 of U.S. Patent No. 10,492,729. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘729 claims all the structures disclosed by the instant claimed invention.
Claims 47-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 17 of U.S. Patent No. 10,842,990 in view of de la Rama. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘990 claims all the structures disclosed by the instant claimed invention except for the proximal bushing. De la Rama discloses a proximal bushing (support member 18) which hold and supports the proximal ends of the spines at the distal end of the catheter shaft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention and incorporate the proximal bushing of de la Rama so as to mechanically fix the proximal ends of the pines onto the distal end of the catheter shaft. 
Claims 47-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 10,857,349 in view of de la Rama. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘349 claims all the structures disclosed by the instant claimed invention except for the proximal bushing. De la Rama discloses a proximal bushing (support member 18) which hold and supports the proximal ends of the spines at the distal end of the catheter shaft. Therefore, it . 
Allowable Subject Matter
Claims 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for indicating allowable subject matter: 
In regards to claim 51, de la Rama fails to disclose that the flexible, planar array of microelectrodes comprises the plurality of rows of longitudinally-aligned microelectrodes as claimed. De la Rama only discloses that the electrodes of the planar array are aligned radially to the catheter longitudinal axis (see Fig. 2A) and there would be no motivation to modify the flexible tip assembly of de la Rama so that the plurality of microelectrodes are arranged in a planar array comprising a plurality of rows of longitudinally-aligned microelectrodes aligned parallel to the catheter longitudinal axis. 
Claims 60-66 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) are timely filed to overcome the nonstatutory double patenting.
The following is a statement of reasons for indicating allowable subject matter: 
In regards to independent claim 60, de la Rama discloses a catheter (a catheter system 1 in Fig. 1), comprising:
an elongated catheter body comprising a proximal end and a distal end (a distal end of the catheter shaft 16 is shown in Fig. 2A; proximal end as shown in Fig. 1) and 
a flexible tip assembly (electrode assembly 10) fixed adjacent to a distal end of the catheter body (assembly 10 is fixed to support member 18 of the distal end of the shaft 16), the flexible tip assembly comprising a flexible framework of nonconductive material, wherein the flexible framework comprises a plurality of electrode-carrying arms adapted to conform to tissue (the assembly 10 comprises spines 11 formed from shape memory alloy, [0032]; it is noted that some sort of insulative cover or material is necessary to separate the electrodes on the spines);
a plurality of microelectrodes arranged in a planar array ([0031]: the distal ends of the spines 11 form an array of electrodes distributed uniformly over a substantially flat surface in the expanded configuration); and
a proximal bushing mounted on the distal end of the catheter body (support member 18), wherein each electrode-carrying arm exits from a distal end of the proximal bushing ([0035]).
 However, de la Rama fails to disclose the plurality of microelectrode arrangement as claimed.  De la Rama only discloses that the electrodes of the planar array are aligned radially to the catheter longitudinal axis (see Fig. 2A) and there would be no motivation to modify the flexible tip assembly of de la Rama so that the plurality of microelectrodes are arranged in a planar array comprising a plurality of rows of longitudinally-aligned microelectrodes aligned parallel to the catheter longitudinal axis. 
Accordingly, claims 61-66 are allowed as being dependent on allowable independent claim 60.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                            1/12/2022